Case 4:17-cr-06006-EFS   ECF No. 148   filed 05/10/21   PageID.520 Page 1 of 2


                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



                                                                    May 10, 2021
                                                                         SEAN F. MCAVOY, CLERK
Case 4:17-cr-06006-EFS   ECF No. 148   filed 05/10/21   PageID.521 Page 2 of 2
